Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 6 and 8-10 are objected to because of the following informalities: 
For clarity of the recitation in claim 1, lines 3-5 and claim 6, lines 5-7 “a plurality of solution tanks, wherein each solution tank respectively stores a fertilizercontaining a nutrient element, where each fertilizer contains a different nutrient element and each solution tank is connected to the sprayer through a flow switch
For claim 1, lines 17-18 and claim 8, lines 14-15 “the element stored in each solution tank
For clarity, the recitation in claim 2, lines 3-6 and claim 6, lines 17-20 “wherein each identification data of the plurality of identification data comprises a crop appearance and comprises interrelated nutrient element information between each of the fertilizers 
For claim 8 “a flow rate of fertilizers 
For claim 9 “wherein each identification data of the plurality of identification data comprises a crop appearance and s the crop appearance”.
claim 10 “wherein the processor is connected to a data storage unit to obtain”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "the element stored in each solution tanks" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the fertilizers with different elements" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
 Claim 16 recites the limitation "mixing the fertilizers" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claims 9 and 12-15 are rejected as being dependent from a rejected base claim.

Response to Arguments
Remarks, filed 11/30/2020, with respect to claims 1, 6 and 8 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(2) rejection of claims 1 and 8 and the 35 U.S.C. 103 rejection of claim 8 has been withdrawn. 

Allowable Subject Matter
Claims 1-3 and 5-7 are allowed.
Claims 8-10 and 12-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record He et al. (U.S. Patent Application Publication No. 2019/0278269) fails to specifically show “a controller configured to receive the allocation information and to drive the flow switches connected to the solution tanks according to the allocation information to adjust a flow rate of fertilizers injected into the sprayer; the allocation information comprises a plurality of weighted values, and each of the weighted values is generated according to the fertilizer antagonistic data and corresponds to the element stored in each solution tank, thereby enabling the controller to control the opening and closing time of a corresponding flow switch to avoid antagonism” of the system of claim 1; 
“a controller configured to drive the flow switches connected to the solution tanks according to the allocation information to adjust the flow rate of fertilizers injected into the sprayer; and the server comprises: a processor configured to compare the crop 
“driving a plurality of flow switches connected to a plurality of solution tanks according to the allocation information so that the flow switches adjust a flow rate of fertilizers injected into a sprayer; wherein the allocation information comprises a plurality of weighted values, and each of the weighted values is generated according to fertilizer antagonistic data and corresponds to the element stored in each solution tank, thereby enabling the controller to control the opening and closing time of a corresponding flow switch to avoid antagonism” of the method of claim 8.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611.  The examiner can normally be reached on 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/DANIELLE A CLERKLEY/Examiner, Art Unit 3643                                                                                                                                                                                                        
/DAVID J PARSLEY/Primary Examiner, Art Unit 3643